Citation Nr: 1534174	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-16 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disorder.

2.  Entitlement to service connection for a bilateral hand disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for the claimed disabilities.  Jurisdiction of the claims folder was later transferred to the Atlanta RO.

In an April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in March 2013 he withdrew his hearing request.

The Board notes that the Veteran also initially appealed issues of a higher initial rating for hypertension, as well as separate and higher initial ratings for degenerative joint disease (DJD) of the right knee, left knee, cervical spine, and thoracolumbar spine.  However, the Veteran did not perfect these appeals.  Specifically, an April 2010 VA Form 9 expressly limited the appeal by checking box 9B and stating that he accepted the decisions in the February 2010 Statement of the Case (SOC) with regard to these 5 issues.  There is no indication the Veteran or his representative were confused by the VA Form 9 and there is no subsequent correspondence from VA that misled the Veteran as to what issues were still on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the issues of increased and separate ratings for hypertension and DJD of the right knee, left knee, cervical spine, and thoracolumbar spine are not before the Board.  

The Board remanded the case to the RO for additional development 3 times.  A June 2013 remand directed the RO to obtain updated VA treatment records and schedule the Veteran for a VA examination to determine the nature and severity of any wrist and/or hand disorder.  VA treatment records were associated with the claims file and the Veteran underwent a VA examination in July 2013.  In July 2014, the Board remanded the case for failure to comply with the June 2013 directives.  A medical opinion addendum was associated with the claims file in September 2014.  Finally, the Board remanded the case again January 2015 for clarification.  Subsequently, examination reports and medical opinions dated April 2015 have been associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Any current degenerative changes or arthritis of the bilateral wrists are not shown to be related service.

2.  The Veteran does not have a current diagnosis of a left hand or right hand disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the Veteran participated in VA's Benefits Delivery at Discharge Program (BDD) and filed his claim in June 2007, prior to his discharge from active duty service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claims for service connection.  The RO notified the Veteran of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in June 2007, July 2013, and April 2015 to obtain medical evidence regarding the nature and etiology of the claimed disabilities.  A medical opinion was also obtained in September 2014.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed conditions.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Bilateral Wrist Disorder

The Veteran contends that he typed on typewriters and computers for 24 years in the Army in human resources.  He states that he experiences pain, swelling, and stiffness in his hands, and that he wears wrist splints on both wrists/hands but still has pain.  The Veteran also asserts that his conditions were caused by doing numerous pushups on concrete and asphalt over his 24 years of Army service.  See the September 2012 statement; March 2013 statement.

The weight of the competent and credible evidence establishes that any diagnosis of degenerative changes or arthritis is not related to service.  The Veteran's July 1983 service entrance examination indicates that the Veteran fractured his right wrist in 1974, prior to service, but also noted that his upper extremities were normal, and did not list anything related to the wrists in the "summary of defects and diagnoses" section.   Similarly, examinations in September 1986 and July 1991 also noted that the Veteran's upper extremities were normal and were silent for any mention of a wrist condition.  A February 2004 examination indicated that the Veteran's wrist fracture was resolved, and the Veteran denied having wrist pain or impaired use of his arms or hands.  The Veteran has not identified or submitted any medical evidence establishing a diagnosis of a wrist condition or disorder during active service.  As noted above, however, he has provided evidence of extensive typing and performing pushups on concrete and asphalt.  These statements are competent and credible evidence of an event in service.  

The Veteran underwent a pre-discharge VA examination through QTC Medical Services in July 2007.  He reported having a bilateral wrist problem since 1984, due to an injury during physical training.  He also stated that his wrist pain was constant, localized, sharp, and relieved by rest.  Upon physical examination, the Veteran did not have any weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation.  Range of motion for the right and left wrist joints were dorsiflexion to 70 degrees, palmer flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  Neither the right nor left wrist was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays of the wrists were within normal limits.  The examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.

In February 2013, the Veteran submitted a letter from his private physician, Dr. N.A., stating that he had arthritis, as well as x-ray images of his hands and wrists.  The letter does not specify whether the Veteran was diagnosed with arthritis in his left wrist, right wrist, left hand, and/or right hand.  

In July 2013, the Veteran was afforded another VA examination of his wrists.  Range of motion for the right and left wrist joints were dorsiflexion to 70 degrees or greater and palmer flexion to 80 degrees or greater, with no objective evidence of painful motion.  Dorsiflexion and palmar flexion was unchanged after repetitive-use testing with 3 repetitions.  The examiner noted that the Veteran did not have any functional loss or impairment of the wrists, nor did he have any localized tenderness or pain on palpation of the joints or soft tissue of the either wrist.  His muscle strength was normal, and there was no ankylosis.  X-rays indicated that there was no evidence of fracture or dislocation in either wrist.  There was mild posterior arthritis within both radiocarpal joints, consisting of mild joint space narrowing.  The examiner clarified, however, that the wrist examination was normal, the minimal DJD seen on x-ray was not consistent with clinical findings and hence was age-related, and that no objective disease of the wrists could be diagnosed.  The examiner also stated that the Veteran's symptoms in service were due to overuse and had since resolved, and that his current symptoms were also due to overuse of his hands and wrists in his job that required typing for 12 hours per day.  As such, it was less likely than not that the Veteran's wrist symptoms were related to service.

A VA medical opinion was provided in September 2014.  The reviewing physician stated that the minimal DJD shown on x-rays was compatible with the Veteran's age, and was less likely than not incurred in service or due to service because prior examinations and x-rays were normal.

In April 2015, the Veteran had a third VA examination of his wrists.  The examiner reported that the Veteran did not have a current diagnosis associated with any wrist condition.  The Veteran's range of motion in his right and left wrists was normal, and he was able to perform repetitive-use testing with at least 3 repetitions without additional loss of function or range of motion in either wrist.  In addition, the Veteran's muscle strength was normal in both wrists.  X-rays of both wrists were unremarkable - there were no fractures or dislocations, the joint spaces were preserved, there was no erosion, and the soft tissues were unremarkable.  

Although the Veteran is competent to describe feeling discomfort or pain in his wrists, he is not competent to diagnose a wrist disorder or disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).    

Moreover, there is little probative value in Dr. N.A.'s medical opinion.  The document submitted merely states the word "arthritis" and includes x-rays, but does not discuss the x-ray findings.  It is unclear whether the arthritis diagnosis applies to the Veteran's hands, wrists, or both.  There is also no indication of when the Veteran was diagnosed with arthritis, and there is no opinion on whether the arthritis is related to an in-service event or injury.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).

In contrast to Dr. N.A.'s opinion, the VA examiners' opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiners' opinions were rendered after review of the file, solicitation of the Veteran's medical history, and physical examination, including review of x-rays by a radiologist.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners also provided the facts and rationale on which they based their opinions.  

In sum, the weight of the competent and credible evidence shows the mild DJD is not related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a headache disability is denied.

Service Connection for a Bilateral Hand Disorder

The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of a left hand or right hand disability.  STRs indicate that in June 2007, one month prior to the Veteran's pre-discharge examination, the Veteran reported having bilateral pain in his hands that had started on its own approximately 3 weeks prior.  He denied any trauma or injuries.  Treatment records indicate that he was assessed as having osteoarthritis; however, x-rays taken the same day indicate that the bones, joints, and soft tissues of both hands were normal, and there were no fractures or dislocations.  STRs are otherwise silent for complaints or diagnosis of any wrist condition, including a July 1983 entrance examination (notes the Veteran's upper extremities to be normal), September 1986 examination (notes the Veteran's upper extremities to be normal and does not list anything related to the hands in the "summary of defects and diagnoses" section), June 1991 examination (notes the Veteran's upper extremities to be normal and does not list anything related to the hands in the "summary of defects and diagnoses" section), and a February 2004 examination and report of medical history (Veteran denied having impaired use of hands, numbness, or tingling, and the examiner did not list anything related to the hands in the "summary of defects and diagnoses").  The Veteran has not identified or submitted any medical evidence establishing a diagnosis of a hand condition or disorder during active service.  

In the July 2007 pre-discharge examination, the Veteran reported having bilateral wrist problems since 1990, which were due to physical training.  He stated that his pain was constant, localized, aching, and relieved by rest.  His range of motion in his right and left thumbs were abduction to 70 degrees, palmar abduction to 70 degrees, metacarpal phalangeal joint flexion to 60 degrees, interphalangeal flexion to 60 degrees, and opposition of the thumbs was within normal limits.  Proximal interphalangeal, metacarpal phalangeal, and distal interphalangeal ranges of motion for the right and left index fingers, long fingers, ring fingers, and little fingers were normal.  Neither the right nor left wrist was additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted that the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  X-rays of the right and left hands were within normal limits.  The examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.

Treatment records from a private family practice dated in September 2008 indicate that the Veteran reported having bilateral thumb pain, which his doctor speculated was carpal tunnel syndrome and/or tendonitis.  Next to the note regarding carpal tunnel syndrome and tendonitis, there is a "?," or question mark notation.  The Veteran was given bilateral wrist splints.

As discussed above, the Veteran submitted a letter from his private physician, Dr. N.A., in February 2013 stating that he had arthritis, but the was unclear on whether the diagnosis applied to the Veteran's left wrist, right wrist, left hand, and/or right hand.  

In the July 2013 VA examination, the Veteran's initial range of motion measurements indicated that there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with 3 repetitions and there was no additional limitation of motion for any fingers post-test.  There was also no gap between the fingers and thumb pad post-test (ability to oppose thumb), no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test, and no limitation of extension for the index fingers or long fingers post-test.  The Veteran had no tenderness or pain on palpation of the joints or soft tissue of the either hand, his muscle strength was normal, and there was no ankylosis.  As discussed above, X-rays indicated that there was mild posterior arthritis within both radiocarpal joints, consisting of mild joint space narrowing.  The examiner clarified that the hand examination was normal, there was no evidence of carpal tunnel syndrome or tendonitis, and that no objective disease of the hands could be diagnosed.  The examiner also stated that the Veteran's symptoms in service were due to overuse and had since resolved, and that his current symptoms were also due to overuse of his hands and wrists.  As such, it was less likely than not that the Veteran's hand symptoms were related to service.

A VA medical opinion was provided in September 2014.  The reviewing physician stated that there was no disease identified, as examinations and x-rays were normal, and it was less likely than not incurred in service or due to service because prior examinations and x-rays were normal.

In the April 2015 examination, the Veteran reported a burning sensation in both hands at the thenar eminence that felt like cramps.  He stated that when he drove, the pressure of the steering wheel made it worse and he could not grip too strongly.  The examiner indicated that the Veteran did not have a current diagnosis of any hand condition.  The Veteran's range of motion in his right and left hands was normal, and he was able to perform repetitive-use testing with at least 3 repetitions without additional loss of function or range of motion in either hand.  In addition, the Veteran's muscle strength was normal in both hands, and there was no ankylosis in either hand.  X-rays of both hands were unremarkable - there were no fractures or dislocations, no erosion, and the soft tissues were unremarkable.  

As discussed above, the Veteran is competent to describe feeling discomfort or pain in his hands, but he is not competent to diagnose a hand disorder or disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, also for reasons discussed above, the Board finds little probative weight in Dr. N.A.'s medical opinion.  Similarly, the private family practice documents are of limited probative value because they do not contain a conclusive diagnosis.  However, the VA examiners' medical opinions have significant probative value because and they consistently indicate that the Veteran does not have a left or right hand disability.  The VA examiners based this conclusion on examination of the Veteran, review of the record and review of radiologic studies.  Accordingly, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of a left hand or right hand disability.  

Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  Thus, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of a left hand or right hand disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a bilateral hand disability is denied.






ORDER

Service connection for a bilateral wrist disability is denied.

Service connection for a bilateral hand disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


